                      Case 20-17050-AJC      Doc 35    Filed 09/03/20      Page 1 of 4




           ORDERED in the Southern District of Florida on September 2, 2020.




                                                          A. Jay Cristol, Judge
                                                          United States Bankruptcy Court
_____________________________________________________________________________



                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION
                                           www.flsb.uscourts.gov


          JORGE A. DIAZ,                                       Case No. 20-17050-AJC

                Debtor.                                            Chapter 13
                                     I

                            AGREED ORDER TO EMPLOYER TO DEDUCT AND REMIT
                                    AND FOR RELATED MATTERS


          TO:    Flamingo Graphics, Inc.         {The Employer)

                13015 NW 38 Avenue

                Opa Locka, FL 33054

                The above-named debtor has voluntarily filed a petition and plan under chapter

          13 of the United States Bankruptcy Code, seeking to pay, in whole or in part, certain

          debts under the protection of this court. These debts are to be paid by the chapter 13

          trustee from the debtor's future earnings.   It is public policy that the employer shall
                Case 20-17050-AJC    Doc 35    Filed 09/03/20    Page 2 of 4

assist in the rehabilitation of the debtor to avoid a chapter 7 liquidation pursuant to 11

U.S.C. § 132

       5(b). Accordingly, pursuant to Local Rule 3070-1(D), this court orders:

       1.       The employer immediately shall begin withholding from wages, salary

commission, or other earnings or income of said debtor $485.55 per month and remit

this amount by check (with the debtor’s name and case number indicated on the check)

payable to following assigned chapter 13 trustee: (indicate assigned trustee by checking

the applicable box):

            X    Nancy K. Neidich, P.O. Box 2099, Memphis, TN 38101-2099

       2.       The employer is enjoined and restrained from discharging, terminating

suspending, or discriminating against the debtor for any reason whatsoever in

connection with the filing of the chapter 13 petition or this wage-deduction order, the

employer is ordered further to notify the trustee of the discharge, termination,

suspension, or discriminatory action, and the specific reason(s).

       3.       If a summons of garnishment concerning the debtor has been served on

the employer, this chapter 13 case automatically enjoins and stays the continuation of

that garnishment proceeding pursuant to 11 U.S.C. § 362(a); and the employer is

enjoined and stayed from making any further deductions from the debtor's earnings on

account of the garnishment, and is ordered to remit immediately to the chapter 13

trustee any sums already deducted and not yet paid over to the garnishment court.

       4.       This order supersedes any previous order of garnishment or other order

issued with respect to the debtor's wages, except for income deduction orders regarding

child support, alimony and related support arrearages.          Such support orders shall

remain in full force and effect. Failure to comply with the provisions of this order may

result in an order to show cause why said employer should not be found in contempt of
                         \              Page 2 of 3
LF-75 (rev. 02/07/13)
               Case 20-17050-AJC        Doc 35     Filed 09/03/20   Page 3 of 4
this court.

       5.
               The debtor shall mail a copy of this or^r to any garnishment court with an
action against the debtor and any garnishing creditor. The attorney for the debtor or the

clerk of court, if the debtor is pro se, must serve copies on the employer. A certificate of

service in accordance with Local Rule 2002-1(F) reflecting service on all required

parties must be filed with the court.

       6.      This order shall be effective immediately upon service on the employer.

This order shall remain in full force and effect until modified, suspended or terminated

either in writing by the debtor’s attorney or by further order of the Court. This order shall

also terminate upon dismissal of this bankruptcy case, conversion of this case to

chapter 7, or entry of a discharge of the debtor.

                                               ###


Agreed tO/fc^rfBotbdebtor and           rney for debtor, if any, must sign)

                                    (The Debtor)
                        7
18
                  //
               iC<Wt Circle,
Hialeah, FL 33015/


                           /
                         1/

                                    (The Debtor's Attorney)
Robert Sanichez,        iq.; 355 W. 49 Street, Hialeah, FL 33012;(305)687-8008

Submitted by:

Robert Sanchez, Esq.; 355 W.49 Street, Hialeah, FL 33012;(305)687-8008




                                            Page 3 of 3
LF-75 (rev. 02/07/13)
       Case 20-17050-AJC   Doc 35    Filed 09/03/20   Page 4 of 4




"A           • 'r
                              xy.:




                                                             \




/•.f

                    ’
